PARKER, Judge.
Steven James Schwartz (Schwartz) challenges the trial court’s order finding him in violation of the terms of his community control and modifying his sentence accordingly. We affirm the trial court’s finding that Schwartz violated the terms of his community control without discussion; however, we remand for correction of three sentencing errors.
First, Schwartz alleges, and the State properly concedes, that the trial court erred in imposing one general sentence for three different convictions. See Dorfman v. State, 351 So.2d 954 (Fla.1977). On remand, the trial court must impose a separate sentence for each conviction.
Second, Schwartz alleges, and the State again concedes, that the sentences for his two second-degree felony convictions are illegal because they exceed the statutory maximum of fifteen years. See § 775.082(3)(e), Fla. Stat. (1995). On remand, the trial court must impose a sentence for these convictions which does not exceed the fifteen-year statutory maximum.
Third, Schwartz alleges, and the State concedes, that the trial court erred in entering a written order which contains findings materially different from those orally pronounced at sentencing. Upon remand, the trial court must enter a written order that accurately reflects its oral pronouncement concerning which community control conditions Schwartz violated.
CAMPBELL, A.C.J., and SALCINES, J., Concur.